Citation Nr: 0206397	
Decision Date: 06/17/02    Archive Date: 06/27/02

DOCKET NO.  00-01 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
osteochondritis of the right ankle, with a history of 
sprains, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability evaluation for 
chronic lumbar strain, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from October 1995 to October 
1996.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied the benefits sought on 
appeal.

In a March 2001 decision, the Board denied the veteran's July 
1998 claim for increased disability evaluations for her ankle 
and back disabilities.  The veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In July 2001, the Court vacated the March 2001 
Board decision with respect to the issues presently on 
appeal, and remanded the matter back to the Board for 
development consistent with the Appellee's Motion to Remand 
and Stay Proceedings (Motion), which was unopposed by the 
veteran.  The veteran's appeal was returned to the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's osteochondritis of the right ankle, with a 
history of sprains, is not productive of marked limitation of 
motion.

3.  The veteran's osteochondritis of the right ankle has not 
been characterized as malunion of the os calcis or astragalus 
with marked deformity, has not required an astragalectomy, 
and the veteran's ankle is not ankylosed.

4.  The veteran's low back disability is characterized as a 
chronic lumbar strain which is not productive of muscle spasm 
on extreme forward bending or loss of lateral spine motion, 
unilateral, in standing position.

5.  The veteran's low back disability is not productive of a 
fractured vertebra, moderate limitation of motion, has not 
been characterized as intervertebral disc syndrome, and the 
veteran's lumbar spine is not ankylosed.


CONCLUSIONS OF LAW
1.  The criteria for a disability evaluation in excess of 10 
percent for osteochondritis of the right ankle, with a 
history of sprains, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Code 5271 (2001).
2.  The criteria for a disability evaluation in excess of 10 
percent for chronic lumbar strain have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 
5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that she is entitled to an increased 
disability evaluation for her right ankle disability because 
she has pain.  In addition, the veteran contends that the 
current disability evaluation for her back disability does 
not accurately reflect the severity of that disability.  
Specifically, the veteran asserts that she is entitled to a 
higher disability evaluation because she experiences 
stiffness and low back pain, which slows her down. 

As a preliminary matter, the Board notes that on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C. § 5100, 5102, 5103, 5103A, 
5107), which applies to all pending claims for VA benefits, 
and which provides that the VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  See VCAA 2000, Pub. L. No. 106-475, § 7(b), 114 
Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2001).  

First, the VA has a duty to notify the veteran and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, the VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
or her claims.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. §3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  See 66 Fed. 
Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The Board finds that the veteran has been 
provided adequate notice as to the evidence needed to 
substantiate her claims for increased disability evaluations.  
The Board concludes that discussions as contained in the 
rating decision and in the subsequent statement of the case, 
as well as in additional correspondence to the veteran, have 
provided her with sufficient information regarding the 
applicable regulations and the evidence necessary to 
substantiate her claims.  The Board finds, therefore, that 
such documents are essentially in compliance with VA's 
revised notice requirements.  The Board finds that VA does 
not have any further outstanding duty to inform the veteran 
that any additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, records of treatment 
following service, and a VA examination report, in addition 
to correspondence from the veteran.  The Board is not aware 
of any additional relevant evidence, which is available in 
connection with the issue on appeal, and concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  Accordingly, 
the Board concludes that remanding the claims for additional 
development under the new statute and regulations is not 
necessary, and reviewing the claims without remanding is not 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
VA's Schedule for Rating Disabilities.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  If two ratings 
are potentially applicable, the higher rating will be 
assigned if the disability more nearly approximates the 
criteria required for that rating; otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See	 38 C.F.R. §§ 4.40, 4.45.  See also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Historically, an April 1997 rating decision granted the 
veteran service connection for osteochondritis of the right 
ankle with a history of sprains and for chronic lumbar 
strain, effective October 1996.  A 10 percent disability 
evaluation was assigned to each disability.  The veteran 
filed a notice of disagreement with regard to the disability 
evaluations in June 1997, and a statement of the case was 
issued.    The veteran did not file a substantive appeal, and 
the decision became final.  See 38 U.S.C.A. § 7105(d)(3) 
(West 1991); 38 C.F.R. § 20.302(b) (A claimant must file a 
substantive appeal within 60 days of the date on which the 
Statement of the Case was mailed or within one year from the 
date of the notice of the initial determination being 
appealed was mailed, whichever is later).

In July 1998, the veteran filed a claim for increased 
disability evaluations for her right ankle and back 
disabilities.  Following a VA examination, the RO, in a 
January 1999 rating decision, continued the veteran's 10 
percent disability evaluations.  The veteran submitted a 
notice of disagreement in November 1999, a statement of the 
case was issued, and the veteran perfected her appeal.  In a 
March 2001 decision, the Board confirmed the RO's denial of 
increased disability evaluations, and the veteran appealed.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In July 2001, the 
Court vacated the March 2001 Board decision with respect to 
the issue presently on appeal, and remanded the matter back 
to the Board for readjudication consistent with the Veterans 
Claims Assistance Act of 2000.

I.  Increased disability evaluation for osteochondritis of 
the right ankle

As stated earlier, the veteran claims that she is entitled to 
an increased disability evaluation for her service-connected 
osteochondritis of the right ankle, with a history of 
sprains.

The pertinent evidence of record consists of the veteran's 
service medical records, VA medical records, and several VA 
examination reports.  According to the veteran's service 
medical records, she fell down the stairs and suffered a mild 
ankle strain that caused a mildly antalgic gait in November 
1995.  In December 1995, the veteran injured her right ankle 
again while running.  She reported that she had had pain 
since the first injury.  The examiner again noted an antalgic 
gait on the right.  In March 1996, the veteran reported 
continuing pain in the right ankle.  The examiner objectively 
confirmed the alleged pain, diagnosed chronic right ankle 
sprain after multiple sprains, and recommended strengthening 
exercises.  In May 1996, the veteran twice complained that 
her right ankle problems had not improved.  During these 
visits, the examiner noted that the veteran limped and had 
pain on palpation and diagnosed chronic plantar fasciitis.  
The veteran was then referred to a podiatrist, who noted 
tenderness and diagnosed fasciitis.  In June 1996, the 
veteran twisted her right ankle, and an examiner noted that 
she had pain on motion.  Thereafter, she underwent physical 
therapy, but by August 1996, her right ankle pain had not 
improved and was noted to be chronic.  In September 1996, she 
again twisted her right ankle.  In October 1996, the veteran 
underwent a CT scan, which showed a bony defect over the 
talar dome.  The veteran was advised that this defect could 
be corrected by arthroscopic surgery.  During the 
aforementioned visits, the veteran was not shown to have 
limitation of motion of the right ankle. 

The veteran was first afforded a VA examination in March 
1997.  According to the examination report, the veteran 
complained of ankle pain, which increased with prolonged 
walking.  She did not report a history of injury, other than 
a fall during basic training, wherein she experienced slight 
ankle swelling.  Examination showed normal gait and her 
posture was good.  There was no evidence of ankle swelling or 
deformity, but there was mild tenderness on the medial side 
of the ankle.  Range of motion of the ankle was 15 degrees 
dorsiflexion, 25 degrees plantar flexion, 15 degrees of 
inversion, and 5 degrees eversion.  Ankle pulses were 
palpable.  There was no evidence of neurological deficiency.  
X-rays of the right ankle showed a loosened area, near the 
posterior medial corner of the talus, but was negative for 
secondary degenerative arthritic changes.  The diagnosis was 
likely osteochondritis of the right ankle talus.

A June 1997 VA medical record indicates that the veteran 
reported that she was unsure whether "she [could] ever work 
jobs involving her ankle or back" and that surgery was 
pending.

The veteran was afforded another VA examination in August 
1998.  According to the report, the veteran complained of a 
painful right ankle, which worsens upon prolonged standing or 
walking.  The veteran related that she injured her ankle when 
she fell during basic training, and that she received 
treatment during service.  She also related that she had not 
received any further treatment since her discharge, and that 
she was currently unemployed.  Examination revealed a normal 
gait and good posture.  Her feet were plantigrade and there 
was no evidence of swelling or deformity of the right ankle.  
The veteran could tiptoe, but complained of pain on the 
medial side of the right ankle.  There was tenderness on the 
medial side with complaint of pain at the big toe.  Range of 
motion of the right ankle was dorsiflexion to 15 degrees, 
plantar flexion to 20 degrees, inversion was to 15 degrees, 
and eversion was to 5 degrees.  X-rays of the right ankle 
revealed a defect in the talus dome in the posterior medial 
view of the right ankle.   X-rays of the right foot were 
normal.  An EMG of the right ankle indicates that the veteran 
had a normal conduction study of the right tibial nerve, 
including lateral and medial plantar branches, without 
electro-diagnostic evidence of tarsal tunnel syndrome.  The 
diagnosis was likely osteochondritis of the talus on the 
posterior medial side.

Presently, the veteran's right ankle disability is evaluated 
as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  A 10 percent disability evaluation is 
assigned for moderate limited motion of the ankle.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5271.  A 20 percent 
evaluation requires marked limited motion of the ankle.  Id. 

In reviewing the rating criteria in relation to the evidence 
for consideration, the Board finds that the veteran's 
disability picture is most consistent with the currently 
assigned 10 percent disability evaluation and that an 
increased disability evaluation is not warranted.  The 
objective clinical evidence of record does not show that the 
veteran has marked limitation of motion of her right ankle.  
Significantly, the veteran's most recent VA examination 
showed that she had range of motion of the right ankle from 
zero (0) to 15 degrees in dorsiflexion and from zero (0) to 
20 degrees in plantar flexion.  See 38 C.F.R. § 4.71, Plate 
II (full range of motion for the ankles is zero (0) to 20 
degrees dorsiflexion and zero (0) to 45 degrees plantar 
flexion).  In addition, the veteran had normal gait and there 
was no evidence of swelling or deformity.  And, while x-rays 
of the veteran's right ankle showed a talus dome defect, 
there was no evidence of degenerative joint disease.  
Further, her EMG was negative for evidence of tarsal tunnel 
syndrome or damage to the right tibial nerve.  Therefore, the 
Board finds that the veteran's right ankle symptomatology 
most closely fits within the criteria for the currently 
assigned 10 percent disability evaluation.

In reaching this decision, the Board also considered other 
applicable Diagnostic Codes, including Diagnostic Codes 5270, 
5272, 5273, and 5274.  With regard to the criteria for 
ankylosis of the ankle under Diagnostic Code 5270, there is 
no evidence of ankylosis of the veteran's right ankle.  
Likewise, under Diagnostic Code 5272, for ankylosis of the 
subastragalar or tarsal joint, there is no evidence of 
ankylosis of the veteran's subastragalar or tarsal joint.  
Ankylosis is the "[s]tiffening or fixation of a joint as the 
result of a disease process, with fibrous or bony union 
across the joint."  See Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) (citing Stedman's Medical Dictionary 87 (25th ed. 
1990)).  The medical evidence does not show that the 
veteran's ankle is stiff or that the veteran has a fixed 
deformity of the ankle, despite plantar flexion limited to 20 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270.

Further, the findings do not warrant an evaluation under 
Diagnostic Codes 5273 and 5274, as there is no evidence of 
malunion of the os calcis or astragalus or evidence of an 
astragalectomy.  There is no indication in the relevant 
medical records that the veteran has malunion of the os 
calcis or astragalus bones.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5273.  Moreover, the evidence does not show 
that the veteran has undergone an astragalectomy.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5274.  As such, the Board 
finds that the medical evidence does not support a schedular 
rating in excess of 10 percent for the right ankle.

In determining that the veteran is not entitled to a 
disability evaluation in excess of 10 percent for her right 
ankle disorder, the Board has also considered whether the 
veteran is entitled to a higher disability evaluation on the 
basis of functional loss due to pain pursuant to DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  While the veteran's ankle is 
symptomatic, and the veteran reports pain upon standing and 
walking, the veteran does not experience a significant loss 
of range of motion.  Further, the current 10 percent 
disability evaluation contemplates the veteran's complaints 
of pain, as well as any limitation of motion due to pain.  
There is no objective indication that the veteran's symptoms 
result in any additional functional limitation to a degree 
that would support a rating in excess of the current 
disability rating for the veteran's right ankle.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation for her right 
ankle disorder on an extra-schedular basis.  However, the 
Board concludes that the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b).  In this regard, the 
Board finds that there has been no showing by the veteran 
that her right ankle disability, standing alone, resulted in 
a marked interference with employment or necessitated 
frequent periods of hospitalization, so as to render 
impractical the application of the regular rating schedule 
standards.  The Board acknowledges that the veteran stated 
that she does not believe that she could work at a job 
involving her ankle, but notes that the veteran has not shown 
that her right ankle disorder has interfered with her ability 
to obtain employment.  In addition, the veteran has reported 
that she had not required any treatment for her right ankle 
since her discharge from service.  Accordingly, the Board 
concludes that the criteria for submission for assignment of 
an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased disability evaluation for the veteran's 
osteochondritis of the right ankle, with a history of 
sprains, on either a schedular or an extra-schedular basis.
 
II.  Increased disability evaluation for chronic lumbar 
strain

As mentioned previously, the veteran essentially requests an 
increased disability evaluation for her service-connected 
chronic lumbar strain.

Service medical records indicate that the veteran received 
treatment for her back while in service.  In March 1996, she 
reported that she had had back pain for two months that 
increased on exertion and load bearing.  The examiner 
indicated that there had been no trauma or complaints related 
to the lower extremity, and that the low back pain was 
minimal.  The veteran sought treatment for back pain again in 
September 1996.  The examiner noted that there was no 
evidence of trauma, full range of motion without tenderness, 
no evidence of sharp pains going up the back, and no evidence 
of swelling.  During the aforementioned visits, the veteran 
was not shown to have limitation of motion of the spine or 
muscle spasm. 

The report of the veteran's March 1997 VA examination showed 
that the veteran complained of lower back pain and stiffness.  
There was no evidence of fixed deformity of the lumbosacral 
spine and muscle tone was moderate, without any spasms or 
atrophy.  The veteran complained of pain on palpation in the 
mid-lumbar section.  Range of motion revealed forward flexion 
to 75 degrees, extension to 20 degrees, lateral flexion to 30 
degrees, and rotation to 20 degrees.  There was no evidence 
of pain upon range of motion of the lumbosacral spine.  
Straight leg raising was 90 degrees without complaints of 
pain.  Lasegue test was negative.  Gait was normal and her 
posture was good.  X-rays of the lumbosacral spine showed a 
normal bony alignment and disc spaces.   The diagnosis was 
chronic lumbar strain.

A June 1997 VA medical record indicates that the veteran 
reported that she was unsure whether "she [could] ever work 
jobs involving her ankle or back" and that surgery was 
pending.

The veteran was afforded a second VA examination in August 
1998.  According to the examination report, the veteran 
complained of chronic low back pain, which slowed her down 
due to stiffness and difficulty bending or lifting.  She 
denied a history of flare-ups and reported that she took 
Motrin and other pain medications.   She also reported that 
she was currently unemployed.  The veteran stated that she 
began having back pain during basic training, especially 
during marches, but denied a history of injury.  Her gait was 
normal and her posture was good.  Examination of the 
lumbosacral spine revealed normal muscle tone without 
evidence of spasm, scoliosis, or kyphosis.  There was no 
tenderness on examination.  Range of motion showed forward 
flexion to 75 degrees with pain, extension to 30 degrees with 
pain, lateral flexion to 30 degrees with pain, and lateral 
rotation to 25 degrees without pain.  There was no evidence 
of neurological deficits in the lower extremities and 
straight leg raising was to 75 degrees, with a negative 
Lasegue test.  X-rays of the lumbosacral spine were normal.  
The diagnosis was normal lumbosacral spine.

The veteran's low back disability is currently rated as 10 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5295.  Under that Code, a 10 percent disability 
evaluation is warranted for lumbosacral strain with 
characteristic pain on motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  For the next higher 20 percent 
disability evaluation, there must be lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral in a standing position.  Id.  

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture is most consistent with the 
currently assigned 10 percent disability evaluation and that 
an increased disability evaluation is not warranted.  The 
objective clinical evidence of record does not show that the 
veteran has muscle spasm on extreme forward bending, with 
loss of lateral spine motion in a standing position.  Rather, 
the veteran's examinations were consistently negative for 
muscle spasms.  In addition, the veteran has a chronic 
lumbosacral strain with pain on motion.  Likewise, while the 
Board acknowledges that the veteran experiences low back 
pain, the Board notes that the veteran does not have any 
postural abnormalities.  Additionally, the veteran has a 
normal gait and muscle tone of the back.  Moreover, the 
veteran had forward flexion to 75 degrees, extension to 30 
degrees, lateral flexion to 30 degrees, and rotation to 25 
degrees.  There is no evidence of lower extremity weakness.  
Further, there was no evidence of scoliosis, kyphosis, or 
sciatica, and disc spaces were normal.  As such, the 
veteran's symptomatology most closely fits within the 
criteria for the currently assigned 10 percent disability 
evaluation.  

In reaching this decision, the Board also considered other 
applicable Diagnostic Codes, including Diagnostic Codes 5285, 
5286, 5289, 5292, and 5293.  With regard to the criteria for 
residuals of a fractured vertebra under Diagnostic Code 5285, 
there is no evidence that the veteran has residuals of 
fractured vertebra.  In addition, there is no evidence that 
the veteran has a complete bony fixation or ankylosis of the 
spine so as to warrant an increased disability evaluation 
under Diagnostic Codes 5286 or 5289.  See Dinsay at 81 
(citing Stedman's Medical Dictionary 87 (25th ed. 1990)) 
(ankylosis is defined as a "[s]tiffening or fixation of a 
joint as the result of a disease process, with fibrous or 
bony union across the joint.").

Further, the Board does not believe that an evaluation in 
excess of 10 percent is warranted under Diagnostic Code 5292 
for limitation of motion of the lumbar spine.   With regard 
to the criteria for limitation of motion of the lumbar spine, 
there is some evidence of record to suggest that the veteran 
has slightly limited range of motion.  Nonetheless, the 
findings of flexion to 75 degrees and extension to 30 degrees 
do not warrant a 20 percent disability evaluation under 
Diagnostic Code 5292 for moderate limitation of motion.  
Likewise, the current 10 percent disability evaluation under 
Diagnostic Code 5295 contemplates the veteran's limitation of 
motion due to pain.

Furthermore, under Diagnostic Code 5293, a 20 percent 
disability evaluation is available for moderate 
intervertebral disc syndrome with recurring attacks.  While 
the evidence shows that the veteran has been diagnosed with a 
chronic lumbar strain and presented with complaints of back 
pain, there is no objective evidence demonstrating that the 
veteran has disc disease or neurological deficits warranting 
a disability evaluation in excess of 10 percent under 
Diagnostic Code 5293.  

In concluding that the veteran is not entitled to a 
disability evaluation in excess of 10 percent for a lumbar 
strain, the Board has also considered whether the veteran is 
entitled to a higher disability evaluation on the basis of 
functional loss due to pain pursuant to DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The veteran's lumbar strain is 
symptomatic, and she reports experiencing low back pain, but 
the veteran retained significant function.  Further, the 
current 10 percent disability evaluation contemplates the 
veteran's complaints of pain on motion.  Therefore, there is 
no objective, clinical indication that her symptoms result in 
any additional functional limitation to a degree that would 
support a rating in excess of the current 10 percent 
disability rating.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that her lumbar strain, 
standing alone, resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  The Board notes 
that the veteran has not been treated for her chronic lumbar 
strain since her discharge and that there is no evidence that 
her chronic lumbar strain has interfered with her ability to 
obtain employment.  Accordingly, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased rating for chronic lumbar strain, on either a 
schedular or an extra-schedular basis.
 

ORDER

An evaluation in excess of 10 percent for osteochondritis of 
the right ankle, with a history of sprains, is denied.

An evaluation in excess of 10 percent for chronic lumbar 
strain is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

